In a proceeding *866pursuant to CPLR article 78, inter alia, to compel respondent to (1) expunge the unsatisfactory rating issued to petitioner and (2) reinstate petitioner as an academic high school principal, with back pay and other benefits, petitioner appeals from a judgment of the Supreme Court, Kings County, entered August 15, 1978, which, inter alia, remitted the matter to respondent "for a de novo 105a proceeding upon petitioner’s request for same”. Permission for the taking of this appeal is hereby granted by Mr. Justice Hopkins. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Morton at Special Term. Hopkins, J. P., Damiani, Titone and Martuscello, JJ., concur.